Exhibit 10.1
Execution Version
 
AMENDMENT NO. 2
Effective as of September 30, 2011
to
COLLATERAL TRUST AGREEMENT
Dated as of April 21, 2011
among
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
a limited partnership organized under the laws of the State of Indiana,
THE GUARANTORS
party hereto,
THE SECURED HEDGE COUNTERPARTIES
party hereto,
and
BANK OF AMERICA, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



     This AMENDMENT NO. 2 (this “Amendment”), effective as of September 30,
2011, is among Calumet Lubricants Co., Limited Partnership, a limited
partnership organized under the laws of the State of Indiana (“Calumet”), each
Guarantor party hereto, each Secured Hedge Counterparty party hereto and Bank of
America, N.A., in its capacity as administrative agent for the benefit of the
Secured Hedge Counterparties (the “Administrative Agent”). Unless otherwise
defined in this Amendment, each capitalized term used in this Amendment has the
meaning given to such term in the Collateral Trust Agreement (as hereinafter
defined).
     WHEREAS, Calumet, the Guarantors, the Secured Hedge Counterparties and the
Administrative Agent are parties to that certain Collateral Trust Agreement
dated as of April 21, 2011 (as amended, the “Collateral Trust Agreement”);
     WHEREAS, the parties hereto have agreed to make certain amendments to the
Collateral Trust Agreement as provided for herein;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     SECTION 1 Amendments to the Collateral Trust Agreement.
          (a) Amendments. Effective as of the date first above written, the
Collateral Trust Agreement is amended by:
(i) in Section 1.1, deleting the definition of “Approved Counterparty” and
replacing it in its entirety with the following:
“Approved Counterparty” means any of the following: (a) J. Aron & Company, Koch
Supply & Trading, LP, Merrill Lynch Commodities, Inc., JPMorgan Chase Bank,
N.A., Bank of America, N.A., or any successor by merger of the foregoing
(together with any trading affiliate of any of foregoing entities that has
comparable credit support, if any, from the applicable parent entity), (b) any
Person whose senior unsecured debt ratings, if any, otherwise the corporate
credit rating or issuer rating, as the case may be (or whose parent entity has
any such rating if such Person receives comparable credit support from such
parent entity), are not less than A3 from Moody’s Investors Service, Inc. or A-
from Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successors thereto, and (c) with respect to Forward
Purchase Contracts only, any Person that is a Forward Purchase Secured Hedge
Counterparty.
(ii) in Section 1.1, deleting the definition of “Exposure” and replacing it in
its entirety with the following:
“Exposure” means, for any Secured Hedge Counterparty, on any date of
determination, the greater of (i) U.S.$10,000,000 and (ii) the sum of (A) with
respect to all Swap Contracts to which such Secured Hedge Counterparty is a
party other than Forward Purchase Contracts, the amount determined in good faith
by the applicable Secured Hedge Counterparty equal to the aggregate amount, if
any, that would be or is payable by any Transaction Party to such Secured Hedge
Counterparty under the Secured Hedge Agreement with such Secured Hedge
Counterparty, as if (1) each such Secured Hedge Agreement were being terminated
early on such date of determination due to a “Termination Event”, “Event of
Default”, “Additional Event of Default”, or “Additional

- 1 -



--------------------------------------------------------------------------------



 



Termination Event”, where such Transaction Party is the sole “Affected Party,”
or the sole “Defaulting Party”, as applicable, and (2) the Secured Hedge
Counterparty were the sole party determining such payment amount (with the
applicable Secured Hedge Counterparty making such determination reasonably in
accordance with the provisions of the above-described Secured Hedge Agreement)
and (B) with respect to all Forward Purchase Contracts to which such Secured
Hedge Counterparty is a counterparty, such Forward Purchase Secured Hedge
Counterparty’s Forward Purchase Limited Exposure in the aggregate. If, as of the
date of determination, any Secured Hedge Agreement has been terminated and a
payment is expected to become due to the relevant Secured Hedge Counterparty in
respect of such termination, then, for purposes of calculating its Exposure
pursuant to subclause (ii)(A) hereof, (i) until such termination payment has
been calculated pursuant to the terms of the Secured Hedge Agreement, such
Secured Hedge Counterparty shall reasonably estimate the amount of such
termination payment, and (ii) after such termination payment has been calculated
pursuant to the terms of the Secured Hedge Agreement, the actual termination
payment (including any accrued interest due thereon) shall be used; provided,
however, if such Secured Hedge Agreement included both Forward Purchase
Contracts and Swap Contracts that were not Forward Purchase Contracts, then the
Secured Hedge Counterparty shall continue to calculate Exposure pursuant to
subclause (ii)(A) on a gross basis with respect only to Swap Contracts that were
not Forward Purchase Contracts without regard to any netting of transactions
that may have resulted from including Forward Purchase Contracts in the
calculation of the termination payment.
(iii) in Section 1.1, inserting the following new defined terms in the
appropriate alphabetical order:
“Forward Purchase Contract” means a Swap Contract that involves the purchase or
sale of any physical commodity.
“Forward Purchase Exposure” means, for any Forward Purchase Secured Hedge
Counterparty, the amount determined in good faith by such Forward Purchase
Secured Hedge Counterparty equal to the aggregate amount, if any, that would be
or is payable by any Transaction Party to such Forward Purchase Secured Hedge
Counterparty under the Secured Hedge Agreement with respect to all Forward
Purchase Contracts to which such Forward Purchase Secured Hedge Counterparty is
a party, as if (a) each such Secured Hedge Agreement were being terminated early
on such date of determination due to a “Termination Event”, “Event of Default”,
“Additional Event of Default”, or “Additional Termination Event”, where such
Transaction Party is the sole “Affected Party,” or the sole “Defaulting Party”,
as applicable, and (b) the Forward Purchase Secured Hedge Counterparty were the
sole party determining such payment amount (with the applicable Forward Purchase
Secured Hedge Counterparty making such determination reasonably in accordance
with the provisions of the above-described Secured Hedge Agreement). If, as of
the date of determination, any Secured Hedge Agreement has been terminated and a
payment (in respect of a Forward Purchase Contract) is expected to become due to
the relevant Forward Purchase Secured Hedge Counterparty in respect of such
termination, then, for purposes of calculating its Forward Purchase Exposure
hereunder, (i) until such termination payment has been calculated pursuant to
the terms of the Secured Hedge Agreement, such Forward Purchase Secured Hedge
Counterparty shall

2



--------------------------------------------------------------------------------



 



      reasonably estimate the amount of such termination payment, and (ii) after
such termination payment has been calculated pursuant to the terms of the
Secured Hedge Agreement, the actual termination payment (including any accrued
interest due thereon) shall be used; provided, however, if such Secured Hedge
Agreement included both Forward Purchase Contracts and Swap Contracts that were
not Forward Purchase Contracts, then the Secured Hedge Counterparty shall
continue to calculate its Forward Purchase Exposure on a gross basis with
respect only to Forward Purchase Contracts without regard to any netting of
transactions that may have resulted from including other Swap Contracts that
were not Forward Purchase Contracts in the calculation of the termination
payment.         “Forward Purchase Limit” means U.S. $100,000,000.        
“Forward Purchase Limited Exposure” means, for any Forward Purchase Secured
Hedge Counterparty, the lower of (i) such Forward Purchase Secured Hedge
Counterparty’s Forward Purchase Exposure and (ii) the product of (a) the Forward
Purchase Limit and (b) such Forward Purchase Secured Hedge Counterparty’s
Forward Purchase Exposure Percentage.         “Forward Purchase Exposure
Percentage” means, for any Forward Purchase Secured Hedge Counterparty, the
percentage determined by dividing (a) the amount of such Forward Purchase
Secured Hedge Counterparty’s Forward Purchase Exposure then in effect by (b) the
aggregate amount of all Forward Purchase Secured Hedge Counterparties’ Forward
Purchase Exposures then in effect.         “Forward Purchase Secured Hedge
Counterparty” means a Secured Hedge Counterparty that has entered into one or
more Forward Purchase Contracts with a Transaction Party.     (iv)   inserting a
new Section 2.13 as follows:

        Section 2.13 Forward Purchase Contract Notice.
              (a) Within five (5) Business Days of entering into any Forward
Purchase Contract, Calumet shall notify Administrative Agent and provide the
details thereof, including the type of commodity, the pricing mechanism, whether
fixed or floating, the applicable fixed price or index, the applicable delivery
period and the quantity.
              (b) Upon Administrative Agent’s receipt of a notice in accordance
with clause (a) above, the Administrative Agent shall promptly forward such
notice to all Secured Hedge Counterparties.

  (v)   deleting Section 6.3(c) in its entirety and replacing it with the
following:         third, to the payment of any Secured Obligations outstanding
under each Secured Hedge Agreement or any Collateral Document payable to each
Secured Hedge Counterparty, ratably in accordance with the Secured Obligations
owed to each such Secured Hedge Counterparty provided, however, that for
purposes of determining the amount of Secured Obligations owed to any Secured
Hedge Counterparty that is also a Forward Purchase Secured Hedge Counterparty
pursuant to this clause third, the gross amount of Secured Obligations (other
than

3



--------------------------------------------------------------------------------



 



      any amount payable in respect of any Forward Purchase Contract) and the
gross amount of Secured Obligations in respect of Forward Purchase Contracts
shall be calculated separately (without regard to any netting between Forward
Purchase Contracts and other Swap Contracts) and the amount of Secured
Obligations payable to such Secured Hedge Counterparty that is also a Forward
Purchase Secured Hedge Counterparty in respect of such Forward Purchase
Contracts shall be limited to such Forward Purchase Secured Hedge Counterparty’s
Forward Purchase Limited Exposure; provided, however, that in no event shall the
Secured Obligations owing to a Forward Purchase Secured Hedge Counterparty under
this clause exceed the net Secured Obligations then outstanding; and     (vi)  
deleting Section 6.3(d) in its entirety and replacing it with the following:    
    fourth, to the extent not paid under clause third above, to the payment of
any other Secured Obligations in respect of Forward Purchase Contracts owed to
any Forward Purchase Secured Hedge Counterparty, ratably in accordance with any
other Secured Obligations owed to each such Forward Purchase Secured Hedge
Counterparty after deducting amounts paid under clause third above; and    
(vii)   inserting a new Section 6.3(e) as follows:         fifth, to the
applicable Transaction party or pursuant to applicable Law or court order.

          SECTION 2 Certification. Calumet certifies that this Amendment will
not cause Calumet or any other Transaction Party to be in breach of any of its
obligations under any Group Transaction Document and that such Transaction
Parties are in compliance with the Group Transaction Documents, in each case, as
of the date hereof.
          SECTION 3 Effect on Collateral Documents.
          (a) Except as amended herein, the Collateral Trust Agreement, the
Security Agreement and each other Collateral Document shall remain in full force
and effect as originally executed, and nothing herein shall act as a waiver of
any of the Administrative Agent’s or any Secured Hedge Counterparty’s rights
under the Collateral Documents, as amended; provided, however, that for the
avoidance of doubt, the Administrative Agent and each Secured Hedge Counterparty
waive Calumet’s requirement, pursuant to Section 7.3(c) of the Collateral Trust
Agreement, to deliver a Vote Request in connection with this Amendment.
          (b) This Amendment is a Collateral Document for the purposes of the
provisions of each other Collateral Document.
          (c) Upon and after the execution of this Amendment by each of the
parties hereto, each reference in the Collateral Trust Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Collateral Trust Agreement, and each reference in the other Collateral
Documents, including the Security Agreement, to “the Collateral Trust
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Collateral Trust Agreement, shall mean and be a reference to the Collateral
Trust Agreement as modified hereby.
          SECTION 4 Headings. Headings herein are for convenience only and shall
not be relied upon in interpreting or enforcing this Agreement.

4



--------------------------------------------------------------------------------



 



          SECTION 5 Counterparts. This Agreement may be executed in any number
of counterparts, all of which when taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.
          SECTION 6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN §§ 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers on the respective dates
specified below effective on the date specified on the first page of this
document.

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Alan Tapley         Name:   Alan Tapley        Title:  
Assistant Vice President         Date:

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]





--------------------------------------------------------------------------------



 



            CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
      By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
  Title:   Vice President and Chief Financial Officer       Date:   September
30, 2011 

            CALUMET LP GP, LLC
      By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,         its sole
member   

      By:   Calumet GP, LLC, its general partner  

    By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
Title:   Vice President and Chief Financial Officer       Date:   September 30,
2011 

            CALUMET OPERATING, LLC
      By:   Calumet Specialty Products Partners, L.P.,         its sole member 
 

        By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
  Title:   Vice President and Chief Financial Officer       Date:   September
30, 2011 

            CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
      By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,         its sole
member   

        By:   Calumet GP, LLC, its general partner    

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
  Title:   Vice President and Chief Financial Officer       Date:   September
30, 2011 

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT, LLC
      By:   Calumet Lubricants Co., Limited Partnership,         its sole
member   

        By:   Calumet LP GP, LLC, its general partner      

  By:   Calumet Operating, LLC, its sole member    

  By:   Calumet Specialty Products Partners, L.P.,         its sole member     
     

  By:   Calumet GP, LLC,         its general partner   

        By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II   
  Title:   Vice President and
Chief Financial Officer       Date:   September 30, 2011 

            CALUMET SHREVEPORT LUBRICANTS &WAXES, LLC
      By:   Calumet Shreveport, LLC, its sole member      

  By:   Calumet Lubricants Co., Limited Partnership,         its sole member   

        By:   Calumet LP GP, LLC,
its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P.,         its sole
member   

        By:   Calumet GP, LLC,
its general partner      

  By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
Title:   Vice President and
Chief Financial Officer       Date:   September 30, 2011  

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT FUELS, LLC
      By:   Calumet Shreveport, LLC, its sole member    

        By:   Calumet Lubricants Co., Limited Partnership, its sole member    

        By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

    By:   Calumet Specialty Products Partners, L.P., its sole member    

    By:   Calumet GP, LLC, its general partner            

  By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
Title:   Vice President and Chief Financial Officer       Date:   September 30,
2011  

            CALUMET SALES COMPANY INCORPORATED
      By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
Title:   Vice President and Chief Financial Officer       Date:   September 30,
2011 

            CALUMET PENRECO, LLC
      By:   Calumet Lubricants Co., Limited Partnership, its sole member    

        By:   Calumet LP GP, LLC, its general partner    

        By:   Calumet Operating, LLC, its sole member    

        By:   Calumet Specialty Products Partners, L.P., its sole member    

    By:   Calumet GP, LLC,
its general partner            

  By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II     
Title:   Vice President and Chief Financial Officer       Date:   September 30,
2011  

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            J. ARON & COMPANY
as a Secured Hedge Counterparty
      By:   /s/ Colleen Foster         Name:   Colleen Foster        Title:  
Managing Director         Date:         

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            KOCH SUPPLY & TRADING, LP
as a Secured Hedge Counterparty
      By:   /s/ Authorized Signatory         Name:   Authorized Signatory       
Title:   President         Date:    September 30, 2011      

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as a Secured Hedge Counterparty
      By:   /s/ Ana Morales Gillard         Name:   Ana Morales Gillard       
Title:   Vice President         Date:        

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH COMMODITIES, INC.
as a Secured Hedge Counterparty
      By:   /s/ Rob L. Jones         Name:   Rob L. Jones        Title:  
Managing Director         Date:  September 29, 2011    

[Signature Page to Amendment No. 2 to Collateral Trust Agreement]

 